Citation Nr: 0603678	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  99-24 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to May 28, 1997, for 
the award of a 20 percent rating for status post chip 
fracture of the medial malleolus of the left ankle with 
degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which awarded the 
veteran a 10 percent rating for his left ankle disability, 
effective from May 28, 1997.  The veteran responded by filing 
a November 1998 notice of disagreement regarding both the 
rating assigned and the effective date awarded within the 
September 1998 rating decision.  He was then sent a December 
1998 statement of the case, and responded with a September 
1999 substantive appeal, perfecting his appeal of these 
issues.  

During the course of this appeal, the veteran was awarded a 
20 percent rating for his left ankle disability, effective 
from May 28, 1997.  In a February 2001 decision, the Board 
denied the veteran a disability rating in excess of 20 
percent for his service-connected disability.  Thus, that 
issue is no longer on appeal before the Board.  The issue of 
entitlement to an earlier effective date was remanded to the 
RO for additional development.  

In a January 2003 decision, the Board denied an effective 
date prior to May 28, 1997, for the award of a 20 percent 
rating for the veteran's left ankle disability.  The Board 
also found no clear and unmistakable error in the RO's 
November 1985 rating decision which originally awarded the 
veteran service connection, with a noncompensable initial 
rating, for a left ankle disability.  This decision was 
subsequently appealed to the U.S. Court of Appeals for 
Veterans Claims (Court), which vacated that part of the 
decision which denied the veteran an earlier effective date 
for his increased rating award in a December 2003 Order.  
However, no action was taken regarding the issue of clear and 
unmistakable error in the prior November 1985 rating 
decision, and that issue thus became final and is no longer 
before the Board.  See 38 U.S.C.A. § 7104 (West 2002).  

In June 2004, the issue of an earlier effective date was 
remanded by the Board to the RO for completion of development 
ordered by the Court.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist 
obligations to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issue on appeal.  

2.  The veteran's claim for an increased rating for his 
service-connected left ankle disability was received on May 
28, 1997.  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to May 
28, 1997, for a 20 percent rating for status post chip 
fracture of the medial malleolus of the left ankle have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to show his 
entitlement to benefits sought on appeal via RO letters 
issued in February 2004, June 2004, and October 2004; and the 
rating decisions, statement of the case (SOC), supplemental 
statements of the case (SSOCs), and the Board's February 2001 
and June 2004 remand orders issued since 1997 to the 
present.  In addition, these documents provided the veteran 
with specific information relevant to the VCAA.  Thus, no 
further notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  In this 
respect, the Board notes that all private medical treatment 
records made known to VA have been obtained.  The veteran was 
also notified of the above development via the RO's letters 
and other mailings to the veteran.  No response or additional 
records have been received to the present.  The RO has also 
obtained the veteran's medical treatment records and 
examination reports from the Tuscaloosa VA medical center, 
where he has received treatment.  Thus, the Board finds that 
no additional evidence, which may aid the veteran's claims or 
might be pertinent to the bases of the claims, has been 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the SOC and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided (in 
September 1998) and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial September 1998 adjudication, the appellant has not 
been prejudiced thereby.  The content of the notices provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

The veteran seeks an effective date prior to May 28, 1997, 
for the award of a 20 percent rating for his status post chip 
fracture of the medial malleolus of the left ankle with 
degenerative changes.  The effective date of an award of an 
increased rating shall be the earliest date such an increase 
in disability has been demonstrated, if a claim is received 
within one year thereof; otherwise, the effective date shall 
not be earlier than the date of receipt of the claim 
therefor.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 
38 C.F.R. § 3.400 (2005).  As with any claim, when there is 
an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran was originally granted an effective date of May 
28, 1997, for the award of an increased rating based on date 
of receipt of his informal claim for such an increase.  
Review of the record does not reveal any prior unadjudicated 
claim for increase, or any action, such as a request for 
medical treatment, which could be construed as a claim for 
increase.  See 38 C.F.R. § 3.157 (2005).  The record also 
does not reveal that it was ascertainable such an increase in 
disability had occurred within a year of the receipt of the 
veteran's claim.  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  It must "identify the benefit 
sought."  38 C.F.R. § 3.155(a) (2005).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, both formal and informal, for 
benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  Id. at 
200.  However, VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

Prior to his May 1997 claim, the veteran most recently sought 
medical treatment for his left ankle in August 1994, when he 
reported left ankle pain to his private physician.  As this 
treatment was more than a year prior to receipt of his claim, 
it may not be considered in determining if an earlier 
effective date is warranted.  Additionally, because this 
treatment was received from a private physician, and not at a 
VA medical facility, it does not meet the requirements for an 
informal claim under 38 C.F.R. § 3.157 (2005).  

The veteran has also alleged a March 29, 1994, letter to the 
Montgomery RO constituted an informal claim for an increased 
rating.  However, the letter in question concerned the 
veteran's civil service veteran's preference and information 
regarding his current rating.  At no point did he indicate 
his service-connected disability had increased in severity, 
or that an increased rating was otherwise warranted or 
desired by him.  As the veteran exhibited no clear intent to 
seek a higher disability rating, VA is not required to 
anticipate such a claim.  See Brannon, supra.  The veteran 
has not otherwise pointed to any other statement, treatment 
request, or similar action which could be interpreted as a 
claim which was received prior to May 28, 1997.  

In his statements to VA, the veteran has alleged clear and 
unmistakable error in the initial November 1985 rating 
decision which granted him service connection, with a 
noncompensable initial rating, for a left ankle disability.  
However, as was noted in the introduction, a clear and 
unmistakable error claim was denied by the Board in January 
2003, and was not appealed to the Court.  Thus, the denial of 
this issue is final, and is not currently before the Board.  
See 38 U.S.C.A. § 7104 (West 2002).  

Overall, the preponderance of the evidence is against the 
veteran's claim for an earlier effective date, and an 
effective date prior to May 28, 1997, for the award of a 20 
percent rating for his service-connected left ankle 
disability is denied.  As a preponderance of the evidence is 
against the award of an earlier effective date, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An effective date prior to May 28, 1997, for the award of a 
20 percent rating for status post chip fracture of the medial 
malleolus of the left ankle with degenerative changes is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


